Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 1 of 16 PageID# 1321




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                  EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


   AFC FRANCHISING,LLC,et ai..

                  Plaintiffs,

          V.



   FAIRFAX FAMILY PRACTICE,INC., etal..

                  Defendants.
                                                               l:18-cv-1356(LMB/IDD)

   FAIRFAX FAMILY PRACTICE,INC., etal..

                  Defendants counterclaimants,

          V.



   AFC FRANCHISING,LLC,etal..

                  Plaintiffs counter-defendants.



                                     MEMORANDUM OPINION


         Before the Court is plaintiffs AFC Franchising, LLC("AFCF")and Irwin Holdings,

  LLC's("Holdings")(collectively,"plaintiffs" or "plaintiffs counter-defendants") Motion for

  Attorney Fees, in which plaintiffs seek $160,147.50 in attorneys' fees and $3,206.73 in costs, for

  a total award of$163,354.23. For the reasons stated below, this motion will be granted in part

  and plaintiffs will be awarded a total of$132,164.23, consisting of$128,957.50 for attorneys'

  fees and $3,206.73 for costs.

                                        I.   BACKGROUND


         In this civil action, plaintiffs alleged that defendants Ahmad Fazal Nusrat("Nusrat") and

  Fairfax Family Practice, Inc.'s("FFP")(collectively,"defendants" or "defendants
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 2 of 16 PageID# 1322
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 3 of 16 PageID# 1323
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 4 of 16 PageID# 1324
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 5 of 16 PageID# 1325
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 6 of 16 PageID# 1326
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 7 of 16 PageID# 1327
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 8 of 16 PageID# 1328
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 9 of 16 PageID# 1329
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 10 of 16 PageID# 1330
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 11 of 16 PageID# 1331
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 12 of 16 PageID# 1332
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 13 of 16 PageID# 1333
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 14 of 16 PageID# 1334
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 15 of 16 PageID# 1335
Case 1:18-cv-01356-LMB-IDD Document 103 Filed 05/08/20 Page 16 of 16 PageID# 1336
